DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communications filed on 05/05/2022. Claims 21-25, 27-28 and 30-41 are pending, and likewise Claims 21-25, 27-28 and 30-41 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Amendment filed on 05/05/2020 has been fully considered by examiner. Amendments to the specification have been considered and the objections to the specification have been withdrawn. 
Amendments to the claims with regard to the claim objections have been considered and the objections have been withdrawn. 
Double patenting rejections have been reviewed. Due to amendments in both the instant application and the Parent Application #16/622,805, all of the pending claims, 21-25, 27-28 and 30-41, of the instant application are no longer rejected for Double patenting.
Claims 26 and 29 have been canceled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 05/05/2022, with respect to the rejection(s) of claim(s) 21-25, 27-28 and 30-41 under USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kannan et al. (US 20160203002 A1) and Walker et al. (US 20170358303 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-25, 27-28 and 30-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan et al. (US 20160203002 A1), and further in view of Walker et al. (US 20170358303 A1).

Regarding Claim 21:
Kannan teaches a system to interface with applications, comprising: one or more processors and memory(Par. [0016], Fig. 8 is a diagram of computing system. Fig. 8, Elements 810 & 820); 
a digital assistant component executed by the one or more processors and memory to: activate, responsive to first input audio, an application for execution on a client computing device(Par. [0021] Ln. 6-8, start the movie application)
 	and cause the application to declare, to the digital assistant component via a protocol, a function the application is configured to perform(Par. [0024] Ln. 1-9, The functions of the application are declared through the VCD file, which is part of the application. Par. [0031] Ln. 9-18, This file is used after the indication of the application);
modify a natural language processing technique responsive to the function declared by the application(Par. [0031] Ln. 9-22, compare input text to potential user commands, defined by data structure 140, which extends range of tasks, to include tasks of the application); 
receive a second input audio signal detected by the client computing device(Par. [0021] Ln. 4-6, add Movie-X to my queue, Par. [0005] Ln. 3-7, computing device with microphone); 
process, via the modified natural language processing technique, the second input audio signal to detect one or more parameters(Par. [0021] Ln. 4-6, “add movie-X to my Queue” is second input, is a command with parameter “Movie-X”. Par. [0031] Ln. 9-22, Technique is modified as it compares input to application specific commands); 
determine, based on a comparison between the one or more parameters and the function declared by the application, that the one or more parameters are compatible for input into an input field of the application activated by the digital assistant component on the client computing device(Par. [0060] Ln. 1-22, command definition defines legal elements of commands, is used in data structure 140, which has application specific commands as shown in Par. [0031] Ln. 9-22); 
generate, responsive to the determination of compatibility and based on the one or more parameters, an action data structure for the application; input the action data structure into the application via the protocol(Par. [0046] Ln. 1-5, determined input is for a specific command, Ln. 8-14, sends input to application)
to cause the application to execute the action data structure and update a user interface comprising a user interface element of the application(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Par. [0045] Ln 8-13, the command can be performed in the foreground…..map user voice commands to functions supported by third party-applications. Par. [0029] Ln 12-15, applications can be launched…in the foreground (such as where a user interface of the application appears when the application is launched));
identify an available content slot(Para [0043], Ln 1-4, The spoken text may include contextual information and the control logic 224 can resolve the contextual information so that the user voice command is context-free);
transmit, responsive to identifying the available content slot, a request for a content item to a content selector component(Para [0043], Ln 1-4, The spoken text may include contextual information and the control logic 224 can resolve the contextual information so that the user voice command is context-free).
Kannan does not specifically teach identify an available content slot in the user interface element of the application; transmit, responsive to identifying the available content slot, a request for a content item to a content selector component; and Page 6 of 14 Response to Non-Final Office Action Dated: February 8, 2022present, responsive to receipt of the content item from the content selector component and via the user interface of the application, the content item selected by the content selector component.
In the same field of digital assistants Walker teaches identify an available content slot in the user interface element of the application(Para [0278], Ln 2-3, the response may indicate that disambiguation of the parameter is required. Para [0288], Ln 2-6, In yet other examples, the software application is invoked such that a user may interact with the software application directly); 
transmit, responsive to identifying the available content slot, a request for a content item to a content selector component(Para [0278], Ln 9-14, the software application determines that multiple contacts with the name “Tom” exist, the software application may request that the user specify which “Tom” was intended. As part of the request, the software application includes in the response a disambiguation list including a plurality of candidate parameters);
and Page 6 of 14 Response to Non-Final Office Action Dated: February 8, 2022present, responsive to receipt of the content item from the content selector component and via the user interface of the application, the content item selected by the content selector component(Para [0278], Ln 12-18, software application includes in the response a disambiguation list including a plurality of candidate parameters…..natural-language query asking the user to select a candidate parameter…..disambiguation list may be displayed to allow for user selection. Para [0288], Ln 2-6, In yet other examples, the software application is invoked such that a user may interact with the software application directly).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Kannan, with the application integrating digital assistant of Walker, because it enables functions of multiple applications to be used through the single digital assistant, improving convenience for the user(Abstract, Ln 6-12). 

Regarding Claim 22:
The combination of Kannan and Walker teaches the system of claim 21, and Kannan teaches comprising: the digital assistant component to generate the request based on the action data structure(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Action data structure would be request for bus times.

Regarding Claim 23:
The combination of Kannan and Walker teaches the system of claim 21, and Kannan teaches comprising: the digital assistant component to generate the request based on the function declared by the application(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Function is requesting bus times, from location to home).

Regarding Claim 24:
The combination of Kannan and Walker teaches the system of claim 21, and Kannan teaches comprising: the digital assistant component to generate the request based on the modified natural language processing technique(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Input is processed using modified language processing technique as shown in Claim 21(Technique is modified as it compares input to application specific commands)).

Regarding Claim 25:
The combination of Kannan and Walker teaches the system of claim 21, and Kannan teaches comprising: the digital assistant component to generate the request based on the updated user interface element of the application(Par. [0045] Ln 10-13, map user voice commands to functions supported by third party-applications. Par. [0029] Ln 12-15, applications can be launched…in the foreground (such as where a user interface of the application appears when the application is launched)).

Regarding Claim 27:
The combination of Kannan and Walker teaches the system of claim 21, and Kannan teaches comprising: the digital assistant component to present the content item via audio output(Par. [0048] Ln 1-4, generate output with aid of Ul, based on responses from the application, Ln 11-12, audio output. Para [0029], Ln 12-18, The applications can be launched by the digital personal assistant 120….or in the background (such as where the user interface of the application does not appear when the application is launched)).

Regarding Claim 28:
The combination of Kannan and Walker teaches the system of claim 21, and Kannan teaches comprising: the digital assistant component to present the content item via an output interface different from the user interface of the application (Par. [0048] Ln 1-4, generate output with aid of Ul, based on responses from the application. Par. [0006] Ln 11-24, It can be determined whether the task of the third-party application is capable of being headlessly executed.....when it is.. capable of being headlessly executed...response comes from the user interface of the digital assistant, without surfacing the user interface of the third-party application).

Regarding Claim 30:
The combination of Kannan and Walker teaches the system of claim 21, and Kannan teaches comprising: the content selector component to select the content item during a real-time content selection process(Par. [0051] Ln 19-22, If the command can be completed in less than a pre-determined amount of time, transitioned to final state).

Regarding Claim 31:
The combination of Kannan and Walker teaches teaches the system of claim 21, and Kannan teaches comprising: the content selector component to select the content item based on the function declared by the application(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Function is requesting bus times on a specific route).

Regarding Claim 32:
The combination of Kannan and Walker teaches the system of claim 21, and Kannan teaches comprising: the content selector component to select the content item based on the one or more parameters detected in the second input audio signal(Par. [0044] Ln 21-24, then the context-free command can be “Bus-app, tell me the busses arriving near 444 Main Street and passing near 123 Pleasant Drive between 6:00 and 7:00 p.m. on Fridays.”. example parameters: 444 Main Street, 123 Pleasant Drive, 6:00 and 7:00 p.m, Fridays).

Regarding Claim 33:
The combination of Kannan and Walker teaches the system of claim 21, and Kannan teaches comprising: the content selector component to select the content item based on the application(Par. [0044] Ln 21-24, then the context-free command can be “Bus-app, tell me the busses arriving near 444 Main Street and passing near 123 Pleasant Drive between 6:00 and 7:00 p.m. on Fridays.”. Bus-app is specified).

Regarding Claim 34:
The combination of Kannan and Walker teaches the system of claim 21, and Kannan teaches comprising: the content selector component to select the content item based on the action data structure input into the application(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Action data structure would be request for bus times).

Regarding Claim 35:
Kannan teaches a method of interfacing with applications, comprising: activating, by a digital assistant component executed by one or more processors, responsive to first input audio, an application for execution on a _client computing device(Par. [0016], Fig. 8 is a diagram of computing system. Fig. 8, Elements 810 & 820. Par. [0021] Ln. 6-8, start the movie application) 
and cause the application to declare, to the digital assistant component via a protocol, a function the application is configured to perform(Par. [0024] Ln. 1-9, The functions of the application are declared through the VCD file, which is part of the application. Par. [0031] Ln. 9-18, This file is used after the indication of the application); 
modifying, by the digital assistant component, a natural language processing technique responsive to the function declared by the application(Par. [0031] Ln. 9-22, compare input text to potential user commands, defined by data structure 140, which extends range of tasks, to include tasks of the application); 
receiving, by the digital assistant component, a second input audio signal detected by the microphone of the client computing device(Par. [0021] Ln. 4-6, add Movie-X to my queue, Par. [0005] Ln. 3-7, computing device with microphone); 
processing, by the digital assistant component via the modified natural language processing technique, the second input audio signal to detect one or more parameters(Par. [0021] Ln. 4-6, “add movie-X to my Queue” is second input, is a command with parameter “Movie-X”. Par. [0031] Ln. 9-22, Technique is modified as it compares input to application specific commands); Page 8 of 14 
determining, by the digital assistant component, based on a comparison between the one or more parameters and the function declared by the application, that the one or more parameters are compatible for input into an input field of the application activated by the digital assistant component on the client computing device(Par. [0021] Ln. 4-6, “add movie-X to my Queue” is second input, is a command with parameter “Movie-X”. Par. [0031] Ln. 9-22, Technique is modified as it compares input to application specific commands); 
generating, by the digital assistant component responsive to the determination of compatibility and based on the one or more parameters, an action data structure for the application; inputting, by the digital assistant component, the action data structure into the application via the protocol(Par. [0046] Ln. 1-5, determined input is for a specific command, Ln. 8-14, sends input to application)
 to cause the application to execute the action data structure and update a user interface comprising a user interface element of the application(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Par. [0045] Ln 8-13, the command can be performed in the foreground…..map user voice commands to functions supported by third party-applications. Par. [0029] Ln 12-15, applications can be launched…in the foreground (such as where a user interface of the application appears when the application is launched)); 
identifying, by the digital assistant component, an available content slot(Para [0043], Ln 1-4, The spoken text may include contextual information and the control logic 224 can resolve the contextual information so that the user voice command is context-free); 
transmitting, by the digital assistant component, responsive to identifying the available content slot, a request for a content item to a content selector component of a remote data processing system(Para [0043], Ln 1-4, The spoken text may include contextual information and the control logic 224 can resolve the contextual information so that the user voice command is context-free. Par. [0100], Ln 11-16, processing user input on local device, storage can be performed on cloud).
Kannan does not teach identifying, by the digital assistant component, an available content slot in the user interface element of the application;
transmitting, by the digital assistant component, responsive to identifying the available content slot, a request for a content item to a content selector component of a remote data processing system;
and presenting, by the digital assistant component responsive to receipt of the content item from the content selector component of the remote data processing system and via the user interface of the application, the content item selected by the remote data processing system.
In the same field of Digital assistants, Walker teaches identifying, by the digital assistant component, an available content slot in the user interface element of the application(Para [0278], Ln 2-3, the response may indicate that disambiguation of the parameter is required. Para [0288], Ln 2-6, In yet other examples, the software application is invoked such that a user may interact with the software application directly); 
transmitting, by the digital assistant component, responsive to identifying the available content slot, a request for a content item to a content selector component of a remote data processing system(Para [0278], Ln 9-14, the software application determines that multiple contacts with the name “Tom” exist, the software application may request that the user specify which “Tom” was intended. As part of the request, the software application includes in the response a disambiguation list including a plurality of candidate parameters. Para [0207] Ln 6-11,some of the modules and functions of the digital assistant can be divided into a server portion and a client portion, where the client portion resides on one or more user devices…and communicates with the server portion); 
and presenting, by the digital assistant component responsive to receipt of the content item from the content selector component of the remote data processing system and via the user interface of the application, the content item selected by the remote data processing system(Para [0278], Ln 12-18, software application includes in the response a disambiguation list including a plurality of candidate parameters…..natural-language query asking the user to select a candidate parameter…..disambiguation list may be displayed to allow for user selection. Para [0288], Ln 2-6, In yet other examples, the software application is invoked such that a user may interact with the software application directly).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Kannan, with the application integrating digital assistant of Walker, because it enables functions of multiple applications to be used through the single digital assistant, improving convenience for the user(Abstract, Ln 6-12).

Regarding Claim 36
The combination of Kannan and Walker teaches the method of claim 35, and Kannan teaches comprising: generating, by the digital assistant component, the request based on the action data structure(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Action data structure would be request for bus times or home location, or device location, which could be stored on the cloud. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).

Regarding  Claim 37:
The combination of Kannan and Walker teaches the method of claim 35, but Kannan does not teach, comprising: providing, by the digital assistant component, the content item to the application for presentation via the user interface of the application.
In the same field of Digital assistants, Walker teaches comprising: providing, by the digital assistant component, the content item to the application for presentation via the user interface of the application(Para [0278], Ln 12-18, software application includes in the response a disambiguation list including a plurality of candidate parameters…..natural-language query asking the user to select a candidate parameter…..disambiguation list may be displayed to allow for user selection. Para [0288], Ln 2-6, In yet other examples, the software application is invoked such that a user may interact with the software application directly).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Kannan and Walker, with the application integrating digital assistant of Walker, because it enables functions of multiple applications to be used through the single digital assistant, improving convenience for the user(Abstract, Ln 6-12).

Regarding Claim 38:
The combination of Kannan and Walker teaches the method of claim 35, and Kannan teaches comprising: presenting, by the digital assistant component, the content item via audio output(Par. [0048] Ln 1-4, generate output with aid of UI, based on responses from the application, Ln 11-12, audio output).

Regarding Claim 39:
The combination of Kannan and Walker teaches the method of claim 35, and Kannan teaches comprising: Page 9 of 14 selecting, by the remote data processing system, the content item during a real-time content selection process(Par. [0051], Ln 19-22, If the command can be completed in less than a pre-determined amount of time, transition to a final state).

Regarding Claim 40:
The combination of Kannan and Walker teaches the method of claim 35, and Kannan teaches comprising: selecting, by the remote data processing system, the content item based on the function declared by the application(Par. [0043] Ln 15-17, bus-app, tell me the busses home within the next hour. Function is requesting bus times to home, times or home location could be stored on server. Par. [0100] Ln. 11-16, processing user input on local device, storage can be performed on cloud. Or, Par. [0045] Ln 1-6, user command performed by web service).

Regarding Claim 41:
The combination of Kannan and Walker teaches the system of claim 21, but Kannan does not teach wherein the user interface of the application comprises a graphical user interface.
In the same field of Digital Assistants, Walker teaches wherein the user interface of the application comprises a graphical user interface(Para [0288], Ln 2-6, In yet other examples, the software application is invoked such that a user may interact with the software application directly. Para [0146], Ln 21-22, GUI updater 278 are included in a respective application view). Page 10 of 14  
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Kannan and Walker, with the application integrating digital assistant of Walker, because it enables functions of multiple applications to be used through the single digital assistant, improving convenience for the user(Abstract, Ln 6-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Radebaugh et al. (US 11204787 B2)
Digital assistant interfacing with third-party applications.
	Woo et al. (US 11170768 B2)
Voice controlled Digital Assistant that interfaces with applications.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658              

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658